Exhibit 10.19

KEMET Corporation

Code of Business Integrity and Ethics

Governing Principle

The fundamental principle governing corporate actions of KEMET Corporation and
its subsidiaries (collectively, “KEMET” or the “Company”) and the actions of
employees and officers of the Company is that ethics and business are
inseparable at KEMET, that no business objective can be achieved without
following the highest ethical standards and complying with all the local and
national laws and regulations that pertain to our operations.

Conflict of Interest

No officer or employee of the Company may have a personal, financial or family
interest that could in any way keep the individual from acting in the best
interest of the Company. Any actual or potential conflict of interest must be
reported to corporate management as soon as recognized.

Business Relationships

The use of the funds or assets of the Company for any unlawful purpose or to
influence others through bribes is strictly prohibited, i.e., there shall be no
reward, gift, or favor bestowed or promised with a view to perverting the
judgment or corrupting the conduct of a person in a position of trust.

Offering or accepting properly recorded business meals, entertainment, or token
gifts intended and understood as simple courtesies meant to foster understanding
and communication with suppliers, customers, and public officials is allowed.

Token tips or minor payments to government, institutional, vendor, or customer
service personnel that simply facilitate service, are traditional in the country
or locality, nominal in amount, do not involve a perversion of judgement or
corruption of conduct, and are properly recorded are acceptable. Minor payments
meet this test only if, through the generation of goodwill, and not by any other
means, they encourage timely performance of an act which the recipient already
has a duty to perform because of some legal requirement or job responsibility.

Memberships

Memberships should serve legitimate business needs. They are appropriate only in
organizations whose objectives and activities are lawful and ethical, and fit
within the framework of broadly accepted social values.

Financial Integrity

No unrecorded fund will be established for any purpose. All assets of the
Company will be recorded on the books of the Company at all times unless
specifically exempted by corporate procedures which are consistent with
generally accepted accounting principles.

No false entry or entry that obscures the purposes of the underlying transaction
shall be made in the books and records of the Company for any reason.

No payment on behalf of the Company shall be authorized or made with the
intention or understanding that any part of such payment is to be used for a
purpose other than that described by the documents supporting the payment.


--------------------------------------------------------------------------------


Each employee is responsible for the protection of the Company’s assets from
loss, damage, misuse or theft. Company assets, such as funds, products, or
computers, may only be used for business purposes and other purposes approved by
management. Company assets may never be used for illegal purposes.

The Company requires honest and accurate recording and reporting of information
in order to make responsible business decisions. This includes such data as
quality, safety, and personnel records, as well as all financial records. All
financial books, records and accounts must accurately reflect transactions and
events, and conform both to required accounting principles and to the Company’s
system of internal controls. No false or artificial entries may be made, and no
undisclosed or unrecorded funds or assets may be maintained for any purpose.
When a payment is made, it can only be used for the purpose spelled out in the
supporting document.

Corporate Opportunities

Employees are prohibited from (i) taking for themselves personally any
opportunities that are discovered through the use of Company property,
information or position; (ii) using corporate property, information or position
for personal gain; and (iii) competing with the Company. Employees have a duty
to the Company to advance its legitimate interests when the opportunity to do so
arises.

Confidential Information

Each employee will safeguard all confidential information by marking such
information accordingly, keeping it secure, and limiting access to those who
have a need to know in order to do their jobs. Confidential information includes
any information that is not generally known to the public and is helpful to the
Company, or would be helpful to competitors. It also includes information that
suppliers and customers have entrusted to the Company. The obligation to
preserve confidential information continues even after employment ends.

Inside Information and Securities Trading

Company employees are not allowed to trade in securities or any other kind of
property based on knowledge that comes from their jobs, if that information has
not been reported publicly. It is against the laws of many countries, including
the U.S., to trade or to “tip” others who might make an investment decision
based on inside information. For example, using non-public information to buy or
sell Company stock, options in Company stock or the stock of a Company supplier,
customer or competitor is prohibited.

Compliance with the Law

Company employees are required to comply with all applicable laws and
regulations wherever the Company does business. Perceived pressures from
supervisors or demands due to business conditions are not excuses for violating
the law.

Fair Competition and Antitrust

The Company and all employees are required to comply with the antitrust and
unfair competition laws of the many countries in which the Company does
business. These laws are complex and vary considerably from country to country.
They generally concern agreements with competitors that harm customers,
including price fixing and allocations of customers or contracts, agreements
that unduly limit a customer’s ability to sell a product, including establishing
the resale price of a product or service, or conditioning the sale of products
on an agreement to buy other Company products and services, and attempts to
monopolize, including pricing a product below cost in order to eliminate
competition. In the event that an employee is uncertain or has a question
regarding such compliance, he or she should contact their immediate supervisor
for clarification.


--------------------------------------------------------------------------------


Reporting of Behavior

Each employee shall promptly bring to the attention of the Audit Committee of
the Board of Directors any information he or she may have concerning evidence of
a material violation of the securities or other laws, rules or regulations
applicable to the Company or its employees or agents. Each employee shall
promptly bring to the attention of the Audit Committee any information he or she
may have concerning any violation of this Code of Business Integrity and Ethics.
The Board of Directors may determine, or designate appropriate persons to
determine, appropriate additional disciplinary or other actions to be taken in
the event of violations of this Code of Business Integrity and Ethics and a
procedure for granting any waivers of this Code of Business Integrity and
Ethics.


--------------------------------------------------------------------------------